Ingraham, J. (dissenting):
I think this order should be affirmed. If the plaintiff had any right to hold these leases or the claims against the sub-tenants to secure her for any liability or disbursements incurred in enforcing the claims against the sub-tenants that right should have been asserted before she accepted payment of the mortgage and a satisfaction piece and release given. By receipting in full for the payment of the mortgage the lien of the mortgage became satisfied and her right to hold the mortgaged premises or any part thereof was terminated.
¡Nbr do I think that as against the mortgagor the attorney for the mortgagee acquired a lien upon the mortgaged property for any claim that he might have against the plaintiff for services rendered in the action to recover rent from the sub-lessees. The plaintiff’s attorney could not maintain an action against the respondent for the services rendered on the retainer of the plaintiff to collect these rents. The lien is not here asserted as against the plaintiff — she having by the receipt of the amount due on the mortgage discharged the lien—but as against the mortgagor who had no relation of any kind with the plaintiff’s attorney. The foundation of a lien for professional services must necessarily depend upon an enforcible claim against the person who owns the property upon which a lien is claimed.
I think, therefore, the order was properly grailted and should be affirmed.
Houghton, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.